Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “the heat-conducting track is designed such that it runs straight over a predominant proportion of its length” should be “the heat-conducting track is designed such that the heat-conducting track runs straight over a predominant proportion of a length of the heat-conducting track.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “in particular are designed” renders the claim indefinite as the use of “in particular” creates confusion as to whether the limitation(s) following the phrase are part of the claimed invention (or are merely preferred).
Regarding claim 2, the recitation of “at least approximately 180°” renders the claim indefinite as “approximately” is a relative term which is not defined by the claim, 
	Regarding claim 3, the recitation of “preferably completely” renders the claim indefinite as the use of “preferably” creates confusion as to whether the limitation(s) following the phrase are part of the claimed invention (or are merely preferred).
Regarding claim 4, the recitation of “preferably at most,” “more preferably at most,” and “preferably at least” renders the claim indefinite as the use of “preferably” creates confusion as to whether the limitation(s) following the phrase are part of the claimed invention (or are merely preferred).
Regarding claim 5, the recitation of “…branches into at least three branch sections…” renders the claim indefinite as it is unclear if the “at least three branch sections” are in addition to, or instead of, the “at least two branch sections” as claimed in claim 1.  For instance, is the intention that the “at least three branch sections” are in addition to the “at least two branch sections” to form “at least five branch sections,” or is the intention that the “at least three branch sections” is to further limit the “at least two branch sections?”
	Claim 6 inherits the above deficiencies of claim 1.
	Regarding claim 7, the recitation of “the reversal section” renders the claim indefinite as “the reversal section” lacks proper antecedent basis and it is unclear what reversal section is being referenced.

	Regarding claim 9, the recitation of “preferably at least” renders the claim indefinite as the use of “preferably” creates confusion as to whether the limitation(s) following the phrase are part of the claimed invention (or are merely preferred).
	Regarding claim 9, the recitation of “the heat-conducting track is designed such that in each case two track sections” renders the claim indefinite as the use of “in each case” creates confusion as to that case, or cases, is being referenced.
	Regarding claim 9, the recitation of “a predominate proportion of its length” renders the claim indefinite as it is unclear what structure the term “its” is intended to reference; e.g., the heat-conducting track, either of the two track sections, etc.
	Regarding claim 9, the recitation of “in particular” renders the claim indefinite as the use of “in particular” creates confusion as to whether the limitation(s) following the phrase are part of the claimed invention (or are merely preferred).	
	Claim 10 inherits the deficiencies of claim 1.
	Regarding claim 11, the recitation of “in particular” renders the claim indefinite as the use of “in particular” creates confusion as to whether the limitation(s) following the phrase are part of the claimed invention (or are merely preferred).
	Regarding claim 12, the recitation of “Use of an electrical an electrical heating device…in a motor vehicle” renders the claim indefinite as the claim recites a use of the electrical heating device without setting forth any steps involved in the process delimiting how this use is actually practiced.  See MPEP 2173.05(q).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wegener et al. (U.S. Publication 2015/0163863), hereinafter Wegener.
	Regarding claim 1, Wegener teaches an electrical heating device for mobile applications (para. 0001, “electrical heating device for a motor vehicle and also to a corresponding motor vehicle”) (Figures 1-3, electrical heating device 10), having: 

    PNG
    media_image1.png
    490
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    326
    media_image2.png
    Greyscale

a substrate (20) (para. 0021, “substrate 20 is an aluminum substrate that is embodied as a heat exchanger”) and a heat-conducting layer (12) (para. 0021, heating resistor) formed on the substrate (20) (para. 0021, “arranged on an adhesive layer 18 that is arranged on” the substrate), wherein the heat-conducting layer (12) has at least one heat-conducting track (para. 0021, the heating resistor is “embodied as a conductor track”) that is arranged on the substrate (20), wherein the heat-conducting track (12) is structured such that a multiplicity of track sections (Figs. 1 and 2), separated from one 

    PNG
    media_image3.png
    365
    741
    media_image3.png
    Greyscale

another by insulating gaps (insulating regions 22 and 24, having insulating material-para. 0021) (para. 0021, “…the conductor track 12 is divided in the heating region along its length in each case into two part paths by means of a continuous, path-insulating region 22 and said part paths are supplied with current in a parallel manner…multiple parallel insulating regions can be used.” Furthermore, “Sections of the conductor track that have a current that is flowing in opposing directions are in each case electrically insulated with respect to one 12) has at least one deflection section (Figure 1 and 2; deflecting sections 26 and 28) (para. 0021, “two deflecting regions 26, 28 are provided in the interior of the helical shape of the conductor track 12 in which the conductor track 12 is deflected in each case into the opposing direction.”) at which the heat-conducting track (12) is deflected and which is arranged between a first and a second track section (as shown in Figures 1 and 2, deflecting regions 26 and 28 are arranged between the track sections), wherein the first and the second track section have a smaller curvature in comparison with the deflection section, in particular are designed so as to be at least substantially straight (As shown in Figure 1 and, in more detail, in Figure 2, where the track sections are substantially straight with the exception of radial ends, while deflecting section 26 is substantially, if not entirely, curved) (para. 0009, “…straight conductor track sections can essentially be aligned orthogonally with respect to one another and/or can be arranged with respect to a current flow in the opposing direction….”), wherein the heat-conducting track in the first track section or in the deflection section branches into at least two branch tracks separated from one another by one or more branch insulating gaps (para. 0021, “A wider insulating region 30, 32 is provided in each case in the region of this deflection. These insulating regions 30, 32 are embodied in this case in a drop-shaped manner and compel a the branch sections are taken as the sections that are separated by insulating regions 30 and 32, where 30 and 32 are considered to correspond to the claimed “branch insulating gaps), wherein the branch tracks meet up again in the second track section or in the deflection section (as shown in Figures 1 and 2).  
Regarding claim 2, Wegener, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image3.png
    365
    741
    media_image3.png
    Greyscale

Wegener further teaches the first and second track section run at least sectionally parallel to one another (as shown above, the track sections extend parallel to each other along most of their length, with the exception of the radial ends) and/or in that the deflection section brings about a deflection by at least approximately 180° para. 0009, “…further deflections of less than 180°, in particular of 90° are provided that can be mutually connected by means of straight conductor track sections…”).  
Regarding claim 3, Wegener, as applied to claim 1, teaches each claimed limitation

    PNG
    media_image4.png
    430
    703
    media_image4.png
    Greyscale

Wegener further teaches an inner branch track being designed so as to be narrower with respect to an outer branch track, at least on average and/or at least sectionally, preferably completely (as detailed above).  
Regarding claim 4, Wegener, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image5.png
    446
    681
    media_image5.png
    Greyscale

Wegener further teaches that the branch tracks extend over at most 70%, preferably at most 30%, more preferably at most 15% and/or at least 5%, preferably at least 10%, of the first and/or second track section (as shown above in Figure 2, and in Figure 1.  The branch sections extend, for instance, at least 5% of the track sections).  
Regarding claim 6, Wegener, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches the branch tracks being arranged at the same height with respect to a surface of the substrate and/or have an identical thickness perpendicular to the surface of the substrate (best shown in Figure 3) (para. 0024, “The height of the conductor track that is described in the above description can expediently amount to 30 µm, preferably between 5 µm to 20 µm and in particular between 10 µm and 15 µm on the substrate. Greater heights/thicknesses of the conductor track by way of example up to 1 mm are of course also possible. The height/thickness of the 
Regarding claim 7, Wegener, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches a distance between adjacent track sections having mutually opposing current flow directions is designed so as to be locally widened in the region of the reversal section (para. 0021, “…supplied with a current in opposing directions in each case lie adjacent to one another at the deflection sections and the straight sections…” and “…compel a current flow in the region of the deflections 26, 28 as far as possible by way of the entire width of the conductor track 12. It is also possible to make the conductor track narrower, in particular to reduce the width of the conductor track rather than widen the insulating region. In addition to the two deflections into the opposing direction, said deflections making it particularly easy to distribute…”) and/or in that the at least one heat-conducting track (12) extends on the substrate (20) in a bifilar pattern (para. 0021, “…routed in a spiral or coil-shaped manner having straight sections in a bifilar manner...”).  
Regarding claim 8, Wegener, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches wherein the heat-conducting track (12) has at least two or at least three deflection sections (para. 0021, two deflecting regions 26 and 28).  
Regarding claim 9, Wegener, as applied to claim 1, teaches each claimed limitation.
figure 3 shows 12 covering the entire surface of 20) and/or wherein an electrically insulating material is arranged in the insulating gaps (para. 0021, “…the insulating regions can be embodied by means of forming a gap in the conductive material of the conductor track or by means of inserting insulating material in a gap of this type…”) and/or the heat-conducting track is designed such that in each case two track sections with an identically oriented current flow direction run adjacent and parallel to one another at least over a predominant proportion of its length and/or the heat-conducting track  is designed such that it runs straight over a predominant proportion of its length (figures 1-2 and paragraphs 009 and 0011, straight conducting tracks), and/or wherein at least one further layer, in particular an insulating layer, is formed on the heat-conducting layer (para. 0014, “…the conductor track is covered by an insulating layer. The insulating layer can by way of example comprise air or be formed by means of a suitable insulating material…”).  
Regarding claim 10, Wegener, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches wherein the electrical heating device (10) is a motor vehicle heating device (para. 0001, “…electrical heating device for a motor vehicle and also to a corresponding motor vehicle….”) (See also paragraphs 0002-0003 and 0007).
Regarding claim 11, Wegener, as applied to claim 1, teaches each claimed limitation.
See also paragraphs 0002-0003, 0007, and 0015).  
Regarding claim 12, Wegener, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches a use of an electrical heating device according to claim 1 a motor vehicle (para. 0001, “…electrical heating device for a motor vehicle and also to a corresponding motor vehicle….”) (See also paragraphs 0002-0003, 0007, and 0015).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener et al. (U.S. Publication 2015/0163863), hereinafter Wegener, and in view of Sato et al. (U.S. Patent 5162635), hereinafter Sato.
Regarding claim 5, Wegener, as applied in claim 1, teaches each claimed limitation except as detailed below.
Wegener teaches the heat-conducting track in the first track section or in the deflection section branches into at least two branch tracks separated from one another by branch insulating gaps (para. 0021, “A wider insulating region 30, 32 is provided in each case in the region of this deflection. These insulating regions 30, 32 are embodied in this case in a drop-shaped manner and compel a current flow in the region of the deflections 26, 28 as far as possible by way of the entire width of the conductor track 12.”) (the branch sections are taken as the sections that are separated by insulating regions 30 and 32, where 30 and 32 are considered to correspond to the claimed “branch insulating gaps), the branch tracks meet up again in the second track section or in the deflection section (as shown in Figures 1 and 2).  Wegener teaches two branch tracks, but is silent on at least three branch tracks.

    PNG
    media_image6.png
    195
    495
    media_image6.png
    Greyscale

Sato teaches that it is known in the art of electrical heating devices (“a heater in which the temperature of a heating section is not locally lowered at the branched See Figures 1-4, substrate 1, heating conducting layer 21) to use at least three branch tracks (upper track 24, lower track 24, and track between the upper track and lower track).
The advantage of combining the teachings of Sato is that in doing so would provide a mere duplication of parts that has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.  Sato further teaches that such branches provides a heater in which the temperature of a heating section is not locally lowered.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made/filed to modify Wegener with Sato, by replacing the two branch tracks of Wegener, with that of Sato, for in doing so would provide a mere duplication of parts that has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.  Sato further teaches that such branches provides a heater in which the temperature of a heating section is not locally lowered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2008/0223841 to Lofy, titled Air Warmer and directed to “heating systems, and more specifically, to resistive heating elements and their use in the climate control of seat assemblies” (para. 0003).  Figures 1-2 showing resistance 
U.S. Patent 5911896 to Holden et al., titled Substrate Heating Apparatus With Glass-Ceramic Panels and Thin Film Ribbon Heater Element.  Figures 2-3 showing heater 38 relative to substrate 40 and Figures 4 and 4A showing the pattern in which heater 38 is formed.  Col. 3, lines 40-59 states that the “…pattern of the ribbon heater 38 has been designed to provide a substantially uniform heating of the substrate. The width of the metal in the strips that form the serpentine loops and the spacing between adjacent metal strips has been selected to provide different power density zones of heat generation. A center zone B has relatively wide strips and relatively wide spacing between adjacent strips. An intermediate zone C, which surrounds the center zone B, has varying strip width and spacing. The thinner the strip width the greater the electrical resistance. Thus, thinner strip width results in greater heat generation than wider strip width. The outer loop has side zones D and corner zones E. The corner zones E have the smallest width strips because heat loss will be greatest at the corners of the heater. Thus, the greatest heat generation is required at the corners in order to provide uniform heating of the substrate from the heater….A gap 31 separates the strips 29a, 29b.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761